Citation Nr: 9905228	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-32 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of Eligibility for Dependents' Educational 
Assistance Benefits under Chapter 35, Title 38, United States 
Code is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to September 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for cause of the veteran's death. 

By way of history, the Board, in a decision dated in July 
1961, denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death on the basis 
that the veteran's service medical records and post-service 
medical record, within one year from service, were negative 
for hypertension or brain hemorrhage, and there was no 
medical evidence to show that the veteran's service-connected 
stomach disability materially contributed to the cerebral 
hemorrhage that caused his death.  Subsequently, the law as 
it relates to prisoners-of-war (POWs) was liberalized under 
Pub. L. No. 97-37, 95 Stat. 935-37 (codified at 38 U.S.C.A. § 
1112(b)).  When a provision of law or regulation creates a 
new basis of entitlement to veteran benefits, as in this case 
currently before the Board, a claim under the new law is a 
claim separate and distinct from the claim previously denied 
prior to the liberalizing law or regulation.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993).  Accordingly, the Board will 
review the present claim on a de novo basis.  Suttman v. 
Brown, 5 Vet. App. 127 (1993).



FINDINGS OF FACT

1.  The veteran died on August [redacted] 1960.  The immediate cause 
of the veteran's death was massive cerebral hemorrhage 
secondary to hypertension and a possible aneurysm.

2.  At the time of the veteran's death, service connection 
was in effect for a stomach disorder.

3.  The veteran was a POW in Germany in 1944.

4.  The veteran was diagnosed post-service with anxiety 
reaction.

5.  The veteran's fatal cerebral hemorrhages have been 
associated with hypertension secondary to anxiety reaction.  


CONCLUSION OF LAW

The veteran's death was the result of a disability presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 1991 and Supp 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.112 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Law and Regulations

Service connection may be established for the veteran's cause 
of death where the evidence demonstrates that the service-
connected disability was a principal or contributory cause of 
death.  38 C.F.R. § 3.312.

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection may also be allowed on a presumptive basis for 
hypertension, if this disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be allowed on a 
presumptive basis for certain enumerated diseases affecting 
former POWs interned not less than thirty days, including 
anxiety state, dysthymic disorder, or beriberi heart disease, 
if the disease is manifest to a degree of ten percent or more 
at any time after discharge.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309(c) (1998).  Service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  

A well grounded claim is a meritorious claim, capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
To establish a well grounded claim for service connection, 
the United States Court of Veterans Appeals (Court) requires 
a showing of three basic evidentiary elements: (1) a medical 
diagnosis of a current disability; (2) medical, or in some 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'g sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

The nature of the issue determines the quality and quantity 
of evidence needed to satisfy the burden of establishing a 
well grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  If the determinative issue involves medical 
etiology (such as the nexus between current disability and an 
in-service injury or disease), medical diagnosis, or medical 
causation, the appellant must offer competent medical 
evidence sufficient to support a plausible claim.  Id.  
Alternatively, if the determinative issue turns on fact, such 
as whether a particular injury occurred, lay testimony will 
suffice to establish a well grounded claim as long as the 
other elements are satisfied.  Id.; see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For the limited 
purpose of determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  The claim need not be conclusive; 
however, the allegations must be supported by credible and 
competent evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

II. Factual Background

The veteran's service medical records include an examination 
at entrance dated in March 1943 that notes normal findings.  
An examination at discharge dated in September 1945 notes 
that the veteran denied all injuries, illnesses, or diseases, 
and makes no mention of hypertension or any hypertension-
related symptoms.  Otherwise, the veteran's service records 
are silent for any complaints, findings, or treatment related 
to hypertension or anxiety.  

Thereafter, a VA examination dated in March 1947 notes that 
the veteran was admitted to the VA hospital for complaints of 
headaches and nausea.  The veteran reported no history of 
disease or hospitalization post-service.  The examiner 
reported normal nervous, cardiovascular, and respiratory 
systems upon examination.  Findings from a contemporaneous x-
ray noted some evidence of thickening in the interlobar 
pleura on the right side; otherwise, the study was 
unremarkable.  The examiner rendered a diagnosis of moderate 
influenza and noted that on discharge, the veteran's symptoms 
had subsided.

Subsequently, a review of the record reveals a November 1952 
VA hospital record for treatment of severe headaches.  Other 
complaints included shortness of breath and heart 
consciousness on exertion.  On examination, the examiner 
reported that the veteran was acutely ill, but not in 
distress.  No enlargement of the heart, murmurs, or 
arrhythmia was found.  The veteran's blood pressure was 
145/105.  Routine laboratory studies were within normal 
limits.  Chest x-ray studies and results from an 
electrocardiogram were within normal limits.  The examiner 
recited the veteran's history of hypertension associated with 
headaches and paroxysmal hypertension.  A glucose tolerance 
test was administered, and the veteran's blood pressure 
initially was 130/98.  Over the following 17-hour period, the 
veteran's blood pressure ranged from 126/74 to 140/90.  At 
discharge, the diagnosis was paroxysmal hypertension.  

The record also includes three private medical doctors' 
statements dated in May 1953.  In one statement, the doctor 
noted that the veteran was treated for severe headaches in 
November 1949.  Further, the doctor reported that at that 
time, the veteran's blood pressure was 174/100.  Other 
symptoms included anxiety.  The veteran was re-examined in 
December 1949 with blood pressure readings of 150/96 and in 
January 1950 with a blood pressure reading of 160/110.  The 
doctor stated that the veteran was seen one year later, and 
at that time, his blood pressure was 146/90.  The physician 
rendered an opinion that the veteran had a malignant 
hypertension due "in all probability" to an anxiety state 
that was thought to be connected to service.  

Noted in a second statement is that the veteran was treated 
for psychosomatic headaches and hypertension since November 
1952.  That doctor also rendered an opinion that the 
veteran's health troubles date back to his period as a POW.  
In the third statement, the physician certified that in 
February 1947, the veteran was treated for severe headaches 
and subsequently sent to the hospital for observation.  

A VA medical record dated in March 1955 notes that the 
veteran was hospitalized for complaints of high blood 
pressure, shortness of breath, and fatigue.  He complained of 
high blood pressure for the past 6 years.  The diagnosis was 
anxiety state.  Noted in the report is that history did not 
reveal blood pressure higher than 188/110.  On examination, 
the examiner noted that the veteran's blood pressure was 
160/90.  Cardiac and pulmonary findings were within normal 
limits.  The examiner further stated that the veteran 
appeared to be under nervous tension and rendered an initial 
impression that the veteran's underlying emotional problem 
was the basis of some of his symptoms.  Contemporaneous x-ray 
studies revealed normal findings in all respects.  Sample 
blood pressure readings were noted predominantly in the 
normal range.  No organic disease was found in the 
cardiovascular system.  A diagnosis of anxiety reaction was 
rendered. 

Thereafter, the record reveals hospitalization record dated 
in August 1960 for a massive cerebral hemorrhage, "probably 
from a ruptured aneurysm," and secondary to hypertension.  
The examiner noted a 12-year history of hypertension.  The 
record shows that the veteran died on that day.  

The record also includes a private physician's statement 
dated in August 1961 noting treatment from 1946 to 1947 for 
illnesses unrelated to hypertension.  In a private medical 
statement dated in September 1961, the physician noted 
recurrent hypertension as evidenced by the veteran's medical 
record.  Further, the physician reported treatment since 
1947, and stated that at that time, the veteran had exhibited 
signs of anxiety that "did in fact cause the sequence of 
events leading to his death."

The record also includes several lay statements that attest 
to the veteran's POW experience.  Included are statements by 
the appellant as to the relationships between the veteran's 
cause of death and his POW experiences. 

III.	Analysis

As stated previously herein, pertinent VA regulations provide 
that if a veteran is a former POW interned or detained for at 
least 30 days, and incurs one of the enumerated diseases, to 
include all anxiety states, manifested to a degree of 10 
percent or more at any time after discharge or release from 
active military duty, service connection will be granted for 
such disease even absent a record of such disease during 
service, provided the rebuttable presumption provisions of 38 
C.F.R.§ 3.307 are also satisfied.  38 U.S.C.A. § 1112, as 
amended by Public Laws 97-37 and 100-322; 38 C.F.R.§ 
3.309(c).  However, the appellant must establish a well 
grounded claim before the Board will consider the merits of 
such claim.  38 U.S.C.A. § 5107(a).  As stated above, a well 
grounded claim requires competent and substantiated medical 
evidence, more than mere lay testimony, to support the 
appellant's assertions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611.

Initially, the Board recognizes that the appellant in this 
case has established a well grounded claim; that is, she has 
presented a plausible claim, capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78.  Thus, the Board will 
review the determinative issue of entitlement to service 
connection for the cause of the veteran's death on the 
merits.  38 U.S.C.A. § 1110.

At the outset, the Board emphasizes that service connection 
was in effect during the veteran's lifetime for a 
noncompensable stomach disorder.  However, there is no 
evidence of record to suggest that the service-connected 
stomach disorder relates in any way to the veteran's cause of 
death.  Specifically, the death certificate notes that the 
cause of the veteran's death was due to a massive cerebral 
hemorrhage secondary to hypertension, without any reference 
to a causal link with the veteran's service-connected 
disability.  

The appellant in this case alleges that her husband's death 
was due to his period of service, and, in particular, to his 
experiences as a POW.  The Board acknowledges that the 
appellant has provided several personal statements regarding 
the relationship between her husband's death and his POW 
experience.  Initially, in VA Form 9 dated in March 1961, the 
appellant contended that the veteran's cerebral hemorrhage 
could have been due to repeated beatings he endured in the 
face and head.  The appellant further maintained in a claim 
filed in January 1997 that the veteran's death was secondary 
to beriberi disease.  The Board notes that there is no 
evidence of record to suggest that the veteran incurred 
beriberi or beriberi heart disease at anytime during or post-
service.  Additionally, the Board acknowledges that arguments 
could be made as to a causal relationship between the 
veteran's death and beatings during his POW encampment.  
However, in fact, due to the amended law that recognizes any 
anxiety state manifested to a degree of 10 percent or more as 
a presumptive disorder for POWs regardless of when the 
diagnosis is rendered, the Board need not address this 
contention in order to arrive at a decision in this 
appellant's case.  

As stated above, the evidence of record supports that the 
veteran died of a massive cerebral hemorrhage secondary to 
hypertension.  Overall, the Board notes that there is 
competent evidence of record that tends to relate the 
veteran's cause of death to his period of active service.  
Specifically, although hypertension was not diagnosed in 
service or within the one-year following separation from 
service, the appellant has provided evidence of hypertension 
initially in a November 1952 VA hospital record.  
Furthermore, at that time, the physician noted the veteran's 
history of hypertension.  Most significant to the appellant's 
issue, however, are private medical doctors' statements of 
record dated in May 1953.  In pertinent part, one physician 
reported treating the veteran since 1949 at which time the 
veteran demonstrated symptoms of anxiety.  The physician 
rendered a diagnosis of malignant hypertension and gave an 
opinion that the veteran's hypertension was "in all 
probability" due to an anxiety state connected to the 
veteran's period of service.  

In another statement, the doctor reported that the veteran 
had been treated for hypertension since November 1952, and 
rendered an opinion that the veteran's health problems dated 
back to his years as a POW.  Additionally, in a 1955 VA 
medical record, the examiner related the veteran's complaints 
of high blood pressure and shortness of breath to his 
underlying emotional troubles and nervous tension.  The 
examiner also rendered a diagnosis of anxiety reaction during 
that examination.  The appellant also provided a September 
1961 statement made by the veteran's physician that noted 
treatment of the veteran since 1947, at which time, the 
veteran demonstrated symptoms of anxiety.  Furthermore, the 
physician contended that the veteran's state of anxiety was 
due to his inservice experiences, and that, in fact, the 
anxiety lead to the series of events that ultimately 
culminated in the veteran's death.  

Thus, in light of the above evidence, the Board concludes 
that the appellant has provided competent evidence of a 
causal relationship between the veteran's cause of death and 
his period of service as a POW.  Specifically, the appellant 
submitted evidence of several diagnoses of anxiety, such that 
under current law and regulations, the veteran would be 
entitled to service connection on a presumptive basis.  See 
38 U.S.C.A. § 1112, as amended by Public Laws 97-37 and 100-
322; 38 C.F.R.§ 3.309(c).  Essentially, the appellant 
submitted competent evidence to substantiate that the 
veteran's underlying hypertension, listed as a contributory 
factor in his death, is medically related to his diagnosis of 
anxiety reaction as noted on several occasions in private 
physician statements in 1953 and, which under the law, is 
presumed to be incurred in service.  Accordingly, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is allowed.  


ORDER

Entitlement to service connection for the veteran's cause of 
death is granted, subject to the law and regulations 
governing the award of monetary benefits.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

